Jeffrey WEEKLEY, Petitioner-Appellant,
                                                       v.

             Michael W. MOORE, Department of Corrections, et al., Respondents-Appellees.

                                                 No. 98-4218.

                                       United States Court of Appeals,

                                              Eleventh Circuit.

                                               March 15, 2001.
Appeal from the United States District Court for the Southern District of Florida. (No. 97-01978-CV-ASG),
Alas Stephen Gold, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BIRCH and BARKETT, Circuit Judges, and MILLS*, District Judge.
        RICHARD MILLS, District Judge:

        In our previous Opinion in this case, we noted that "[t]he resolution of this appeal ... turns on whether
a successive petition such as Weekley's is nonetheless a 'properly filed application' under 28 U.S.C. §

2244(d)(2)." Weekley v. Moore, 204 F.3d 1083, 1085 (11th Cir.2000). The majority of this Court was

persuaded by the reasoning of the United States Courts of Appeals for the Seventh and Ninth Circuits1 and
concluded that successive state court filings do not constitute properly filed applications for purposes of

tolling 28 U.S.C. § 2244(d)(2)'s statute of limitations period.2 Weekley, 204 F.3d at 1086. Accordingly, we

affirmed the district court's dismissal of Weekley's habeas corpus petition as being untimely filed. Id.

        However, on January 8, 2001, the United State Supreme Court reversed this Court pursuant to that

Court's holding in Artuz v. Bennett, --- U.S. ----, 121 S. Ct. 361, 148 L. Ed. 2d 213 (2000). In Bennett, the

Supreme Court decided the circuit split and held that



    *
     Honorable Richard Mills, U.S. District Judge for the Central District of Illinois, sitting by
designation.
    1
     See Tinker v. Hanks, 172 F.3d 990 (7th Cir.1999) and Dictado v. Ducharme, 189 F.3d 889 (9th
Cir.1999).
    2
      Judge Barkett explained in her dissent that she was more persuaded by the reasoning of the opinions
from the United States Courts of Appeals for the Second, Fifth, and Third Circuits (see Bennett v. Artuz,
199 F.3d 116 (2d Cir.1999); Villegas v. Johnson, 184 F.3d 467 (5th Cir.1999); Lovasz v. Vaughn, 134
F.3d 146 (3d Cir.1998)), noting that "[t]o import consideration of the merits of the petition into this
determination seems to me to be in direct conflict with the plain meaning of the phrase 'properly filed' as
it is used in the statute." Weekley, 204 F.3d at 1086.
          an application is "properly filed" when its delivery and acceptance are in compliance with the
          applicable laws and rules governing filings.... [T]he question whether an application has been
          "properly filed" is quite separate from the question whether the claims contained in the application
          are meritorious and free of procedural bar.

Id. at 364.

          In light of Bennett, we must reverse the district court's decision and remand for further proceedings.

As we previously noted, "since Weekley filed his federal petition on June 25, 1997, if either the second or

third Rule 3.850 motions w[ere] properly filed, his federal habeas petition would be timely." Weekley, 204
F.3d at 1085. Bennett teaches that Weekley's habeas corpus petition was timely filed because his second and

third Rule 3.850 motions were properly filed, thereby tolling 28 U.S.C. § 2244(d)(2)'s statute of limitations
period.

          Accordingly, we REVERSE the district court's Order holding that Weekley's habeas corpus petition

was untimely filed and REMAND with directions to the district court that it allow Weekley to file and

proceed on his habeas corpus petition.